               Case 1:19-cv-04454-RA Document 18 Filed 06/23/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC#:
                                                                    DATE FILED: 6-23-20
 CAPITAL ART, INC.,
                             Plaintiff,

                        v.                                            19-CV-4454 (RA)

                                                                            ORDER
 SIT DOWN NEW YORK, INC.,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

         Plaintiff filed this action on May 15, 2019. On February 21, 2020, the parties proposed a

briefing schedule on their summary judgment motions, which the Court so-ordered that same day.

According to that schedule, motions for summary judgment were due by May 22, 2020. To date,

however, neither party has filed a motion. No later than July 7, 2020, the parties shall jointly file a

letter updating the Court as to the status of this case, including whether either party intends to file a

summary judgment motion and if so, by when. If not, the parties shall include proposed next steps in

their joint letter.

SO ORDERED.

Dated:      June 23, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
